PER CURIAM.
Natrina Burns has filed an appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), of an order revoking her probation. We affirm the revocation of Ms. Burns’ probation and the sentence imposed but remand with directions that the trial court correct the revocation order to reflect that Ms. Burns’ admitted to violating only conditions 3, 5, and 10 of her probation.
Affirmed, remanded with instructions.
ALTENBERND, C.J., and SILBERMAN and WALLACE, JJ., Concur.